     Case 1:20-cv-00142-GNS Document 8 Filed 03/17/21 Page 1 of 6 PageID #: 45




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

CURTIS EDWARD ALVEY JR.                                                                 PLAINTIFF

v.                                                       CIVIL ACTION NO. 1:20-CV-142-GNS

KENTUCKY COMMISSION ON HUMAN RIGHTS                                                   DEFENDANT


                                  MEMORANDUM OPINION

        Plaintiff Curtis Edward Alvey Jr. filed this pro se civil action. This matter is before the

Court for screening pursuant to 28 U.S.C. § 1915(e)(2). For the reasons that follow, the action

will be dismissed.

                                   I. SUMMARY OF CLAIMS

        Plaintiff initiated this action by filing a form (Standard Form 95) used for presenting a

claim under the Federal Tort Claims Act (FTCA) to a federal agency (DN 1). On the form,

Plaintiff names the Kentucky Commission on Human Rights (KCHR) as the “Appropriate

Federal Agency,” and as the basis of his claim, he asserts:

        After reporting to the [KCHR] and explaining in brief detail the situation, I was ask
        to present certain personal identifying details. I chose not to release these details,
        because I was already in fear of being Black Mailed or Framed by the attackers in
        another attack I am currently a victim of.

Where the form asks the filer to state the nature and extent of the alleged injury, Plaintiff states

the following:

        I have suffered severly since this incident. Even losing a job (Zaxbys) that I was
        currently employeed at during the inital intake at the [KCHR]. Since the accident
        I have contacted several FBI Agencies, the CIA, The United States Secret Service,
        The United States Marshalls Service, Local Law Enforcement Agencies and Court
        Houses.

As the amount of his claim, Plaintiff indicates $29,000,000.
  Case 1:20-cv-00142-GNS Document 8 Filed 03/17/21 Page 2 of 6 PageID #: 46




       In response to a notice of deficiency issued by the Clerk of Court directing Plaintiff to file

his complaint on a form, Plaintiff filed his complaint on two forms – a Complaint for a Civil

Case form (DN 1-2) and Complaint for Violation of Civil Rights form (DN 1-4). In both

complaint forms, he names the KCHR as Defendant.

       In the Complaint for a Civil Case, Plaintiff indicates that he is bringing this action under

the FTCA and alleges, “Upon speaking to intake department, I was informed they could not

assist me, because I refused to give any extra details of my physical appearance. Claim involved

racial discrimination and sexual abuse.” As relief, he indicates that he originally sought

$29,000,000 but now is “asking to press criminal charges on all alleged parties, because the

crimes still continue.”

       In the Complaint for Violation of Civil Rights, Plaintiff asserts constitutional claims

under 42 U.S.C. § 1983 and Bivens v. Six Unknown Fed. Narcotics Agents. He alleges as

follows:

       After reaching to the [KCHR] to file a complaint for wrongful termination and
       racial discrimination and sexual abuse and verbal assault I was denied my right to
       pursue this claim because I refused to give personal details. I feel this to violate
       my Sixth, Eighth, First, Seventh, and Ninth Amendment.

Plaintiff further alleges that the events giving rise to his claims occurred at “Zaxbys, Dunkin’

Donuts and the [KCHR]” between August 2018 and September 2019. He claims that there “are

multiple suspects and key witnesses”; that he was “racially discriminated and wrongfully

terminated from two job locations. Along with being sexually abused and verbally assaulted”;

and that he “approached the [KCHR] but had my rights neglected because I believed I was being

black mailed and framed for multiple reasons and refused to give any personal identifying



                                                 2
  Case 1:20-cv-00142-GNS Document 8 Filed 03/17/21 Page 3 of 6 PageID #: 47




details.” Plaintiff reports that he sought medical attention for the sexual assaults, that his head

hurts, that he sometimes gets dizzy, and that he feels as if he is “going to get shot or die in a car

crash.” As relief, he indicates that he was originally requesting $28,000,000 but is now seeking

to press criminal charges.

                                   II. STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the complaint

under 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d 601, 608-09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). On review, a district court

must dismiss a case at any time if it determines that the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as


                                                    3
  Case 1:20-cv-00142-GNS Document 8 Filed 03/17/21 Page 4 of 6 PageID #: 48




true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       The Court first addresses Plaintiff’s FTCA and Bivens claims. The FTCA “allows a

plaintiff to bring certain state-law tort suits against the Federal Government.” Brownback v.

King, 141 S. Ct. 740, 745 (2021) (citing 28 U.S.C. § 2674, § 1346(b)). In Bivens v. Six Unknown

Fed. Narcotics Agents, 403 U.S. 388 (1971), the U.S. Supreme Court “recognized for the first

time an implied private action for damages against federal officers alleged to have violated a

citizen’s constitutional rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). The

FTCA and Bivens claims fail because Plaintiff is suing the KCHR, a state agency, not the federal

government or a federal officer. See Lanier v. Kentucky Comm’n on Hum. Rts., No. 3:06-CV-

602-S, 2007 WL 2407274, at *4 (W.D. Ky. Aug. 20, 2007) (“[T]he [KCHR] is an executive

branch state agency, an ‘arm’ or ‘alter ego’ of Kentucky.”).


                                                  4
  Case 1:20-cv-00142-GNS Document 8 Filed 03/17/21 Page 5 of 6 PageID #: 49




           Regarding Plaintiff’s § 1983 claims, “a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). Defendant KCHR, a state agency, is not a “person” under § 1983. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Plaintiff, therefore, fails to state a claim under that

statute.

           Further, under the Eleventh Amendment to the U.S. Constitution, a state and its agencies

may not be sued in federal court, regardless of the relief sought, unless the state has waived its

immunity or Congress has overridden it. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 99-100 (1984). The Commonwealth of Kentucky has not waived its immunity, see Adams v.

Morris, 90 F. App’x 856, 857 (6th Cir. 2004), and in enacting § 1983, Congress did not intend to

override the traditional sovereign immunity of the states. Whittington v. Milby, 928 F.2d 188,

193-94 (6th Cir. 1991) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)); see Ferritto v. Ohio

Dep’t of Highway Safety, No. 90-3475, 1991 WL 37824, at *2 (6th Cir. Mar. 19, 1991) (“The

Eleventh Amendment prohibits actions against states and state agencies under section 1983 and

section 1985.”). Consequently, Plaintiff’s § 1983 claims against Defendant KCHR are also

barred by the Eleventh Amendment.

           Finally, as to Plaintiff’s request to press criminal charges, “[i]t is well settled that the

question of whether and when prosecution is to be instituted is within the discretion of the

Attorney General.” Powell v. Katzenbach, 359 F.2d 234, 235 (D.C. Cir. 1965). The Court does

not have the power to direct that criminal charges be filed. Peek v. Mitchell, 419 F.2d 575,

577-78 (6th Cir. 1970); Fleetwood v. Thompson, 358 F. Supp. 310, 311 (N.D. Ill. 1972).


                                                       5
   Case 1:20-cv-00142-GNS Document 8 Filed 03/17/21 Page 6 of 6 PageID #: 50




         For these reasons, this action will be dismissed by separate Order.

Date:   March 17, 2021




cc:     Plaintiff, pro se
4416.005




                                                  6
